DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 ,18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lentz, M. Rigdon (US 20050265996 A1). 
Regarding claim 14, Lentz discloses a method of treating cancer in a mammal (¶ [0002], enhancing an immune response … in a patient, such as a cancer patient, to promote inflammation and thereby induce remission of the cancer; ¶ [0063], Patients to be treated are those adults characterized by cancerous tumors), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (¶ [0040], tumor necrosis factor alpha or beta can be used as a binding partner for sTNFR1; ¶ [0041], The antibodies described in the following clinical study were obtained by immunization of rabbits with sTNFR1, sTNFR2 or sIL2R. The antibodies will typically be reactive with both the soluble and immobilized forms of the receptor, soluble tumor necrosis factor receptor ("sTNF-R") 1 and 2 and soluble interleukin-2 receptor ("sIL-2R"); ¶ [0065] The patient is treated for a period of time sufficient to lower the levels of circulating sTNFR1, sTNFR2, and sIL2R). 
wherein said TNF receptors are removed by apheresis (¶ [0023] Although it is possible to treat whole blood to remove soluble cytokine receptor inhibitors, it can be preferable to first separate formed elements and plasma and treat the plasma; ¶ [0061] FIG. 2 … Blood is initially passed through a plasma filter 30; the plasma is passed through the column containing binding partners 32; ¶ [0071], Systemic removal of these inhibitors by means of extracorporeal apheresis; ¶ [0080] The device has been shown in clinical and laboratory studies to effectively remove sTNFR1, sTNFR2 and sIL2R from the filtered plasma); 
whereby TNF of said mammal can then directly target cancer cells as an effective treatment (¶ [0071] Secretion of TNF alpha and interleukine-2 that bind via specific receptors to the tumor cell and induce cell death by aptoptosis is the normal response of the immune system in its constant fight against cancer growth. However, local secretion of high levels of soluble receptors for tumor necrosis factor alpha (sTNFR1 and sTNFR2) and interleukin-2 (sIL2R) are believed to be an effective mechanism by the tumor cell to locally block the attack and destruction by the immune system. Systemic removal of these inhibitors by means of extracorporeal apheresis with the goal to reduce the local inhibitor concentrations below the tumor-protective threshold has, therefore, been considered to be a potential therapeutic measure for cancer treatment; ¶ [0077], The goal of using these columns in apheresis procedures is to remove those inhibitors from the blood that are known to protect tumor cells against destruction by the host immune system). 
Lentz discloses a method that removes sTNFR1 and sTNFR2, and thereby prevents TNF alpha from being blocked. The mammal’s TNF will then be able to target cancer cells. 

Regarding claims 15, 16 ,18 and 19, Lentz discloses a method wherein said method comprises apheresis, wherein said apheresis comprises withdrawing blood from said mammal (¶ [0061], Blood is initially passed through a plasma filter 30); 
directing said withdrawn blood through at least one module wherein said blood comes in contact with at least one agent which binds TNF receptors (¶ [0061], the plasma is passed through the column containing binding partners 32); and 
thereafter said blood is returned to said mammal (¶ [0061], and then the treated plasma is recombined with the blood cells at 34 for administration back into the patient); 
wherein said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passing through said module (¶ [0061], Blood is initially passed through a plasma filter 30); and 
wherein said plasma but not said cellular components are passed through said module (¶ [0061], the plasma is passed through the column containing binding partners 32); 
after which said plasma having passed through said module and said cellular components are returned to said mammal (¶ [0061], and then the treated plasma is recombined with the blood cells at 34 for administration back into the patient); 
wherein said agent which binds TNF receptors comprises an antibody, an antibody fragment and mixtures thereof, each of which bind TNF receptors (¶ [0041], The antibodies described in the following clinical study were obtained by immunization of rabbits with sTNFR1, sTNFR2 or sIL2R; ¶ [0072], a more specific approach is the use of immobilized antibodies to sTNFR1, sTNFR2, and sIL2R in the apheresis procedure; ¶ [0076], the essential components for manufacturing are Sepharose … antibodies to TNF receptors and IL2 receptor; claim 1, an effective amount of binding partners selected from the group consisting of (a) immobilized antibodies or antibody fragments binding to soluble tumor necrosis factor receptor 1, soluble tumor necrosis factor receptor 2, and soluble interleukin 2 receptor); 
wherein said agent which binds TNF receptors comprises TNFa (¶ [0040], tumor necrosis factor alpha or beta can be used as a binding partner for sTNFR1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz, M. Rigdon (US 20050265996 A1) in view of Matson; James R. (US 6736972 B1).
Regarding claim 17, Lentz does not explicitly add a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent or an antimicrobial agent. Matson discloses a hemofiltration method for reducing inflammatory mediator-related diseases (col. 1, lines 20-30; col. 7, lines 1-10), comprising: 
Selectively removing a substance from blood of a mammal (col. 10, lines 25-30, As shown in step 307 in FIG. 3, adsorptive device 108 is perfused by ultrafiltrate stream 111; col. 10, lines 35-40, As shown in step 407 in FIG. 4, adsorptive device 208 is perfused by ultrafiltrate stream 211; col. 14, lines 45-50, The adsorption device's chambers preferably include selective adsorbent materials having adsorptive characteristics and capacities for adsorbing during the course of any inflammatory mediator related disease or episode of SIRS/MODS/MOSF or CARS); 
wherein an agent which may be selected from the group consisting of a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent, and an antimicrobial agent (col. 14, lines 60-68, Pharmaceutical agents may include, but are not limited to, allopurinol, elastase inhibitors, and prostaglandin inhibitors; col. 15, lines 15-20, Biological agents may include … monoclonal antibodies or receptor antagonists such as anti-tumor necrolysis or necrosis factor, interleukin 1 receptor antagonist, and various endotoxin antibodies; col. 16, lines 15-20, therapeutic agent 730 may provide variable dose adjusted pharmaceutical agents and/or biological agents as needed by specimen or patient 700 … pharmaceutical agent developed to treat SIRS/MODS/MOSF and CARS); 
is added to said withdrawn blood prior to its return to said mammal (col. 14, lines 50-60, Upon filtering the blood, the method proceeds to step 601 where a therapeutic agent is provided to the filtered blood). 
Matson mediates a patient’s immune response with agents that regulate the patient’s immune system (col. 15, lines 30-40, The hemofiltration is used in conjunction with a therapeutic agent … excessive and destructive inflammatory activity can be abated allowing the inflammatory system of a specimen or patient to return to a more physiologic level). One would be motivated to modify Lentz by administering an immune reaction enhancing agent as taught by Matson to control the severity of a patient’s immune response since Lentz calls for provoking an immune response (¶ [0068], Lowering the concentration of these receptors induces an inflammatory response against the tumor cells. Evidence of an inflammatory response include fever, tumor specific inflammatory pain, tumor swelling and tumor necrosis). Therefore, it would have been obvious to modify Lentz with Matson’s immune reaction enhancing agent in order to regulate an immune response. 

Double Patenting
The following patents are relevant to the claimed invention:
Eliaz; Isaac US 10953148 B2
Eliaz; Isaac US 8764695 B2

Each patent claims a method or device for treating blood. However, none of the cited patents claim a step of removing an amount of soluble tumor necrosis factor (TNF) receptors from blood. Therefore these references are not cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5 of Eliaz ‘413; Isaac (US 10828413 B2). 
Regarding pending claim 14, Eliaz ‘413 claims all limitations in patented claims 1-3 and 5, namely a method of treating a mammal (claim 1, a method for treating a mammal in an ex vivo system), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (claim 1, wherein in one of said modules agents which bind TNF receptors such that said bound receptors are not able to bind with TNF in said mammal are introduced into said withdrawn blood prior to its return to the mammal; claim 2, wherein said method further comprises removing TNF receptors from said withdrawn blood; claim 5, wherein TNF receptors and blocking agents are removed from said withdrawn blood);
wherein said TNF receptors are removed by apheresis (claim 3, wherein said withdrawn blood is separated into plasma and cellular components … such that treatment in said modules comprises treatment of plasma). 
Eliaz ‘413 does not explicitly claim a method of treating cancer whereby TNF of said mammal can then directly target cancer cells as an effective treatment. However, Eliaz ‘413’s method will have the same effect of treating cancer since it processes blood with the same steps as the claimed method. Eliaz ‘413 also claims that the returned blood has a reduced concentration of TNF receptors (claim 1, wherein in one of said modules agents which bind TNF receptors such that said bound receptors are not able to bind with TNF in said mammal are introduced into said withdrawn blood prior to its return to the mammal). 
After removing TNF receptors from blood, it will be returned to the mammal. The processed blood will have a higher concentration of TNF compared to if the blood had not been processed. 
Regarding pending claims 15 and 16, Eliaz ‘413 claims all limitations in patented claims 1-3 as follows:
Pending claim 
Eliaz ‘413 claims 
15
Claim 2 … wherein said method further comprises removing TNF receptors from said withdrawn blood
Claim 3 … wherein said withdrawn blood is separated into plasma and cellular components
16
Claim 1 … wherein said system comprises at least two modules … wherein in one of said modules agents which bind TNF receptors 



Claims 14, 15, 17 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6 of Eliaz ‘462; Isaac (US 10213462 B2).
Regarding pending claim 14, Eliaz ‘462 claims all limitations in patented claims 1 and 2, namely a method of treating cancer in a mammal (claim 1, a method of treating a disease characterized by a tumor in a mammal), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (claim 1, selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from said blood from said mammal);
wherein said TNF receptors are removed by apheresis (claim 2, wherein said gal-3 and TNF receptors are removed by apheresis).
Eliaz ‘462 does not explicitly claim that the TNF of said mammal can then directly target cancer cells as an effective treatment. However, Eliaz ‘462’s method will have the same effect of treating cancer with an increased TNF concentration since it processes blood with the same steps as the claimed method. Eliaz ‘462 also claims that the returned blood has a reduced concentration of TNF receptors (claim 1, such that said mammal's blood exhibits a level of gal-3 and soluble TNF receptors following said treatment lower than said blood prior to said treatment). 
After removing TNF receptors from blood, it will be returned to the mammal. The processed blood will have a higher concentration of TNF compared to if the blood had not been processed. 
Regarding pending claims 15, 17 and 18, Eliaz ‘462 claims all limitations in patented claims 2, 3 and 6 as follows:
Pending claim 
Eliaz ‘462 claims 
15
Claim 2 …wherein said gal-3 and TNF receptors are removed by apheresis … wherein said blood is directed through modules wherein said blood comes in contact with agents that bind TNF receptors
17
Claim 6. … further comprising administering to said mammal an agent selected from the group consisting of a pharmaceutical agent, a chemotherapeutic agent, or a combination thereof, wherein the efficacy of said agent is enhanced by the reduction in the reintroduced blood of said mammal of gal-3, soluble TNF receptors or both
18
Claim 3 …wherein said agents which bind gal-3 and TNF receptors are antibodies, antibody fragments and mixtures thereof which bind, respectively, gal-3 and soluble TNF receptors



Claims 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 6 of Eliaz ‘478; Isaac (US 11389478 B2).  
Regarding pending claim 14, Eliaz ‘478 claims all limitations in patented claims 1, 5 and 6, namely a method of treating a mammal (claim 1, a method of treating a mammal), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (claim 1, selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from said blood from said mammal);
wherein said TNF receptors are removed by apheresis (claim 1, wherein said gal-3 and said TNF receptors are removed by continuous apheresis).
Eliaz ‘478 does not explicitly claim a method of treating cancer whereby TNF of said mammal can then directly target cancer cells as an effective treatment. However, Eliaz ‘478’s method will have the same effect of treating cancer since it processes blood with the same steps as the claimed method. Eliaz ‘478 also claims that the method delivers agents or treatments associated with cancer treatment (claim 5, wherein an agent selected from the group consisting of a chemotherapeutic agent … is added to said withdrawn blood prior to its return to said mammal; claim 6, wherein following said apheresis … said patient is treated with chemotherapy, radiation therapy or a pharmaceutical agent). 
After removing TNF receptors from blood, it will be returned to the mammal. The processed blood will have a higher concentration of TNF compared to if the blood had not been processed.
Regarding pending claims 15-17, Eliaz ‘478 claims all limitations in patented claims 2, 3 and 5 as follows:
Pending claim 
Eliaz ‘478 claims 
15
Claim 2 … directing said withdrawn blood through modules wherein said blood comes in contact with agents which bind gal-3 and agents which bind TNF receptors
16
Claim 3 … wherein said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passing through said modules, and wherein said plasma but not said cellular components are passed through said modules, after which said plasma having passed through said modules and said cellular components are returned to said mammal.
17
Claim 5 … wherein an agent selected from the group consisting of a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent, and an antimicrobial agent is added to said withdrawn blood prior to its return to said mammal.



Claims 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3 and 6 of Eliaz ‘477; Isaac (US 11389477 B2).
Regarding pending claim 14, Eliaz ‘477 claims all limitations in patented claim 1, namely a method of treating cancer in a mammal (claim 1, a method of treating a mammal for cancer), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (claim 1, treating the blood of said mammal by apheresis to remove tumor necrosis factor (TNF) receptors from the blood of said mammal);
wherein said TNF receptors are removed by apheresis (claim 1, treating the blood of said mammal by apheresis to remove tumor necrosis factor (TNF) receptors from the blood of said mammal).  
Eliaz ‘477 does not explicitly claim that the TNF of said mammal can then directly target cancer cells as an effective treatment. However, Eliaz ‘477’s method will have the same effect of treating cancer since it processes blood with the same steps as the claimed method. After removing TNF receptors from blood, it will be returned to the mammal. The processed blood will have a higher concentration of TNF compared to if the blood had not been processed.
Regarding pending claims 15-17, Eliaz ‘477 claims all limitations in patented claims 2, 3 and 6 as follows:
Pending claim 
Eliaz ‘477 claims 
15
Claim 2 … withdrawing the blood of said mammal from its body, passing said withdrawn blood past an agent which binds to TNF receptors, and returning said blood, following said passage of said blood past said agent which binds TNF receptors, to the mammal's body.
16
Claim 3 …wherein said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passage of said plasma past said agent, and thereafter returned to said mammal.
17
Claim 6 … wherein following said apheresis of TNF receptor said patient is treated with chemotherapy 



Claims 14 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 6 of Eliaz ‘476; Isaac (US 11389476 B2). 
Regarding pending claim 14, Eliaz ‘476 claims all limitations in patented claims 1 and 5, namely a method of treating a mammal (claim 1, a method of treating a mammal for sepsis), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (claim 5, wherein, said withdrawn blood is also treated during said apheresis to reduce the level of tumor necrosis factor (TNF) receptors);
wherein said TNF receptors are removed by apheresis (claim 1, treating the blood of said mammal by apheresis; claim 5, said withdrawn blood is also treated during said apheresis to reduce the level of tumor necrosis factor (TNF) receptors).
Eliaz ‘476 does not explicitly claim a method of treating cancer whereby TNF of said mammal can then directly target cancer cells as an effective treatment. However, Eliaz ‘476’s method will have the same effect of treating cancer since it processes blood with the same steps as the claimed method. Eliaz ‘476 also claims that the returned blood has a reduced concentration of TNF receptors (claim 5, to reduce the level of TNF receptors in said blood prior to returning said withdrawn blood to said mammal). 
After removing TNF receptors from blood, it will be returned to the mammal. The processed blood will have a higher concentration of TNF compared to if the blood had not been processed.
Regarding pending claim 17, Eliaz ‘476 claims all limitations in patented claim 6 as follows:
Pending claim 
Eliaz ‘476 claims 
17
Claim 6 … wherein said mammal is treated for sepsis by also administering to said mammal an amount of Gal-3 binder to bind Gal-3 of said mammal in its bloodstream.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Federspiel; William J. et al.	US 20120201799 A1
Hyde; Roderick A. et al.	US 20100217173 A1
Tebbey; Paul	US 20120323158 A1
Johansson; Hans J. et al.	US 20120149875 A1
Ward; Robert S. et al.	US 20110184377 A1
Nose; Yukihiko et al.	US 20130046225 A1
Skurkovich, Boris  et al.	US 20050276806 A1
Nyberg; Scott L. et al.	US 20120009086 A1
Yung; Chong Wing et al.	US 20140220617 A1
Lad; Shivanand et al.	US 20100305492 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781